Citation Nr: 0528577	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-13 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to separate evaluations for service-connected 
bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
November 1966.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
RO, which granted service connection for tinnitus, to which 
it assigned a 10 percent evaluation.  The veteran expressed 
disagreement with the decision and argued that he was 
entitled to separate 10 percent evaluations for each ear.

As will be explained below, the Board was recently informed 
of the veteran's passing.  His appeal does not survive him 
and accordingly will be dismissed.


FINDING OF FACT

The Board was notified that the veteran died in July 2004.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

While this case was pending before the Board, the Board 
received notification that the veteran had died in July 2004.

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

The Board finds that this case is one in which the law is 
dispositive and that this issue must be dismissed on that 
basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Accordingly, for the reasons and bases expressed above, the 
appeal as to the issue of entitlement to separate compensable 
disability ratings for each ear for service-connected 
tinnitus is dismissed.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2004).


ORDER

The appeal is dismissed due to the death of the veteran.



	                        
____________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


